Citation Nr: 1542718	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis with pes planus.

3.  Entitlement to a disability rating in excess of 10 percent for a right leg shin splint disorder.

4.  Entitlement to a disability rating in excess of 10 percent for a left leg shin splint disorder.

5.  Entitlement to service connection for a breast reduction.

6.  Entitlement to service connection for a shoulder disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for fibromyalgia.
9.  Entitlement to service connection for umbilical repair.

10.  Entitlement to service connection for a back disorder (also claimed as scoliosis).


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

In July 2009, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal trauma.  In November 2009, the Veteran submitted a statement indicating that she was raped in January 2001 while stationed at Fort Jackson for advanced individual training.  She reported that her roommate had graduated and she was alone in her barracks room when three men entered her room, pinned her down, raped her, and then ran down the stairwell.  The Veteran stated she reported the incident to her drill sergeant and was told that without knowing the assailants' identities, there was nothing that could be done.  She asserted that she was allowed to go home every weekend and informed that "if [she] told [she] would be held back and unable to complete [her] training."

VA has established special evidentiary development procedures with regard to PTSD claims based on personal assault, to include claims based on military sexual trauma.  See 38 C.F.R. § 3.304(f)(5) (2015); see also Patton v. West, 12 Vet. App. 272 (1999).  On remand, the RO must also follow the procedures for developing claims based on military sexual trauma.  The RO must document compliance with these procedures and associate evidence of compliance with the Veteran's claims file.

In this regard, when a veteran alleges PTSD due to a personal assault, VA regulations require that he or she be provided with specific notice of certain provisions that apply to such cases.  See 38 C.F.R. § 3.304(f)(5).  The Veteran has not been provided with this notice, and therefore, on remand the RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support her claim for PTSD due to personal assault.

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Examples of behavior changes following a claimed assault are also relevant evidence that may be found in those sources and may constitute credible evidence that the claimed stressor occurred.  Id.  Such examples include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Board acknowledges that the RO correctly requested the Veteran's personnel file.  However, while some of the veteran's service personnel records are associated with her electronic claims file, it appears that the personnel file is incomplete as documents such as the Veteran's performance reviews or promotion paperwork are not included.  As noted above, these records may provide evidence of behavior changes during service, and may constitute credible evidence for the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(5).  On remand, the RO must again make additional efforts to locate the Veteran's complete personnel files by again requesting these records from the above-referenced sources and from any additional appropriate records repositories.

The Veteran's remaining claims were denied in a September 2010 rating decision, and she filed a timely notice of disagreement.  While this statement also contained supporting argument relating to her PTSD claim, she did not specifically limit her disagreement to that claim only.  It appears as if the RO construed that notice of disagreement to relate to the Veteran's PTSD claim only, and the Board finds the RO should have construed it as pertaining to all issues denied in the September 2010 rating decision.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that should the statement of the case continue to deny the Veteran's claims, she must perfect her appeal to obtain appellate review of those issues.  See 38 C.F.R. § 20.202 (2015).

The Veteran submitted an authorization to release her medical records from private providers to the RO, however, she did not list the addresses for those providers.  In March 2013, the RO sent the Veteran a letter asking her to complete a new VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that the RO could attempt obtain this identified medical information.  That letter also informed the Veteran that she may want to obtain and submit the records to VA herself.  In her VA Form 9, received by the RO in November 2013, the Veteran indicated she returned the completed authorizations and that no one was able to locate the documentation; however, she failed to submit new authorizations to the RO.  On remand, the RO must once again request that the Veteran complete and return to the RO authorizations to obtain this medical evidence and provide the RO with the addresses of the private medical providers.  However, the Board emphasizes that VA's duty to assist is not a one way street; if the Veteran wishes help she cannot passively wait for it in circumstances where her own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, on remand the RO must obtain and associate with the electronic evidence of record all VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Significantly, the Veteran moved in approximately December 2009 and began receiving treatment at a different VA Medical Center (VAMC); on remand, all outstanding treatment records from all treating VAMCs must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case and notify the Veteran of her appellate rights on the issues of entitlement to increased ratings for bilateral plantar fasciitis with pes planus, a right leg shin split disorder, and a left leg shin splint disorder, and entitlement to service connection for a breast reduction, a shoulder disorder, a neck disorder, fibromyalgia, umbilical repair, and a back disorder.  38 C.F.R. § 19.26 (2015).  The Veteran and her representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Specifically, the RO must request that the Veteran complete a VA Form 21-4142 for each private medical provider whom she has sought treatment with and to provide the RO with the addresses of the named providers.

Based on her response, the RO must attempt to procure copies of all medical records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain all outstanding VA treatment records.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and her representative must then be given an adequate opportunity to respond. 

If private medical records are identified, the RO must make two attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  In developing the Veteran's claim, the RO must follow the procedures, for developing claims for service connection for PTSD based on personal trauma," and must specifically follow the protocol for developing claims based on military sexual trauma.  The RO must document compliance with these procedures and associate evidence of compliance with the Veteran's claims file.

Provide the Veteran with the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection for PTSD based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential sources of evidence other than her service records that might constitute independently verifiable credible supporting evidence of her purported in-service stressors, to include evidence of behavioral changes.  The Veteran must be provided with specific examples of corroborating alternative evidence.

4.  The RO must again attempt to locate the Veteran's outstanding military personnel files and must document all attempts to do so.  The RO must make additional requests for records from all appropriate records repositories.  All attempts to obtain these personnel records must be documented and associated with the evidence of record.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and her representative must then be given an adequate opportunity to respond.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

